Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott T. Wakeman on September 29, 2021.

The application has been amended as follows:
IN THE CLAIMS
Claim 1, line 19, “the receptacles” has been changed to read - -the pin receptacles- -.
Claim 1, line 20, “cage receptacles” has been changed to - -pin receptacles- -.
Claim 13, line 1, “comprising the” has been changed to - -comprising a- -.
Claim 17, line 1, “comprising the” has been changed to - -comprising a- -.
Claim 18, line 2, “negative shape of an axial side of the first cage” has been changed to - -negative shape of an opening on an axial side of the first cage half- -.
Reasons for Allowance
the prior art of record does not teach nor render obvious the claimed combination of a pair of components that are a first cage half and a second cage half, both halves comprising an annular based body, pins and pin receptacles complementary to the pins, the pins of one cage half extending into the receptacles of the other cage half, and one of the pins, receptacles or both include a body of sacrificial material that is used to ultrasonically weld the cages together, wherein each pin of the first cage half having an axial end wall, the receptacles of the second half include an axial end wall and the body of sacrificial material is located between the axial end walls when the two cage halves are placed together.  The prior art of record also does not disclose a welding device having a retaining device having a negative shape (complementary shape) to an opening in an axial side of the first cage half of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656